       Case 1:19-cv-00222 Document 70 Filed on 01/21/21 in TXSD Page 1 of 4
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                    UNITED STATES DISTRICT COURT                                        January 21, 2021
                                     SOUTHERN DISTRICT OF TEXAS                                        Nathan Ochsner, Clerk
                                       BROWNSVILLE DIVISION

JOSHUA PARKS,                                             §
                                                          §
         Plaintiff,                                       §
VS.                                                       §    CIVIL ACTION NO. 1:19-CV-222
                                                          §
NORDEX USA, INC., et al.,                                 §
                                                          §
         Defendants.                                      §

                                          ORDER AND OPINION

         Plaintiff Joshua Parks brings this action against 12 parties involved in the operation of a

wind farm in Willacy County, Texas. (First Am. Compl., Doc. 42) He seeks recovery for injuries

he suffered from a fall while employed at the wind farm. (Id. at 24)

         In part, Parks sues his employer, Axis Renewable Group, Inc., alleging a negligence claim

based on vicarious liability, due to the alleged failure of Axis’s employees to provide and maintain

a safe working environment.1 (First Am. Compl., Doc. 42, ¶¶ 5.6–5.7) Axis moves for summary

judgment on the grounds that its workers’ compensation benefits are Parks’s exclusive remedy

from Axis for the injuries he allegedly sustained. (Motion, Doc. 68)

I.       Summary Judgment Facts

         Parks alleges that in November 2017, he fell and suffered injuries while in the course and

scope of his employment. (First Am. Compl., Doc. 42, ¶ 4.1) At the time, Axis employed Parks,

(B. Moore Decl., Doc. 68-3, ¶ 3), and carried workers’ compensation insurance covering its Texas

employees, which included Parks. (C. Reichardt Aff., Doc. 68-4, ¶ 2; Doc. 68-4, 31) Parks offers

no evidence controverting these facts.




1In January 2019, Axis Renewable Group, Inc. changed its name to Campo Lejano Axis Grupo, Inc. (B. Moore Decl.,
Doc. 68–3, ¶ 3) Parks sued both Axis Renewable and Campo Lejano, but presents no evidence controverting that they
are one and the same entity. The Court’s use of “Axis” refers to Campo Lejano Axis Grupo, Inc., formerly known as Axis
Renewable Group, Inc.
       Case 1:19-cv-00222 Document 70 Filed on 01/21/21 in TXSD Page 2 of 4



II.      Summary Judgment Standard2

         Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, shows that no genuine dispute of material fact exists and that the movant is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). A genuine dispute over material facts exists if the evidence

presents an issue “that properly can be resolved only by a finder of fact because [it] may

reasonably be resolved in favor of either party,” and the fact at issue might affect the outcome of

the case. Anderson v. Liberty Lobby, Inc. 47 U.S. 242, 248, 250 (1986). The moving party “bears

the burden of identifying those portions of the record it believes demonstrate the absence of a

genuine issue of material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 261 (5th Cir.

2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–25 (1986)). When a movant bears the

burden on an issue, such as with respect to an affirmative defense, the movant must prove an

absence of a genuine issue of material fact to carry its burden, even where the nonmovant has not

filed a response. See Hibernia Nat. Bank v. Administracion Cent. Sociedad Anonima, 776 F.2d

1277, 1279 (5th Cir. 1985). In considering a motion for summary judgment, “[t]he court need

consider only the cited materials, but it may consider other materials in the record.” FED. R. CIV.

P. 56(c)(3).

III.     Analysis

         Under the Texas Workers Compensation Act, the “[r]ecovery of workers' compensation

benefits is the exclusive remedy of an employee covered by workers' compensation insurance

coverage . . . against the employer . . . for the death of or a work-related injury sustained by the

employee.” TEX. LABOR CODE § 408.001(a) (effective Sept. 1, 2005) (emphasis added). This




2 In its Motion, Axis invokes the no-evidence summary judgment standard under Texas Rule of Civil Procedure 166a.
(Motion, Doc. 68, 2) However, as the matter is before this Court based on diversity jurisdiction, the Court will apply
federal procedural law, including the summary judgment standard in Federal Rule of Civil Procedure 56. Cates v. Sears,
Roebuck & Co., 928 F.2d 679, 687 (5th Cir. 1991); see also Royal Surplus Lines Ins. Co. v. Brownsville Indep. Sch. Dist.,
404 F. Supp. 2d 942, 947 (S.D. Tex. 2005) (applying the federal summary judgment standard rather than the state
standard).
     Case 1:19-cv-00222 Document 70 Filed on 01/21/21 in TXSD Page 3 of 4



provision “exempts the employer, its agents, and its employees from common-law liability claims

based on negligence or gross negligence.” Warnke v. Nabors Drilling USA, L.P., 358 S.W.3d 338,

343 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (citing TEX. LABOR CODE § 408.001(a)); see also

Exxon Corp. v. Perez, 842 S.W.2d 629, 630 (Tex. 1992) (stating employer is “immune”);

Castleberry v. Goolsby Bldg. Corp., 617 S.W.2d 665, 666 (Tex. 1981) (stating employer is

“exempt”). The exclusive remedy provision is an affirmative defense an employer must plead and

prove. Perez, 842 S.W.2d at 630; Warnke, 358 S.W.3d at 343.

       To invoke the protections that Section 408.001 provides, the employer must show the

injured worker was: (1) an employee of the company at the time at which the work-related injury

occurred, and (2) covered by workers’ compensation insurance. Garza v. Exel Logistics, Inc., 161

S.W.3d 473, 475 (Tex. 2005); Warnke, 358 S.W.3d at 343.               If the employer successfully

demonstrates as much, “employee claims of work-related negligence and gross negligence are

barred.” Warnke, 358 S.W.3d at 343; see also Perez, 842 S.W.2d at 630 (“[A]n employer who

pleads and proves subscriber status is immune from liability for common-law negligence and the

employee's exclusive remedy is under the Act.”). The exclusive recovery bar also applies to claims

of premises liability based on respondeat superior. See Lockett v. HB Zachry Co., 285 S.W.3d 63,

75 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (affirming summary judgment on a premises

liability claim for the defendant employer on the basis of the exclusive remedy bar of the TWCA);

Mosqueda v. G & H Diversified Mfg., Inc., 223 S.W.3d 571, 583–84 (Tex. App.—Houston [14th

Dist.] 2007, pet. denied) (same).

       Here, Parks alleges that when he suffered his alleged injuries, he was acting in the course

and scope of his employment. (First Am. Compl., Doc. 42, ¶ 4.1) Axis submits competent

summary judgment evidence demonstrating that it employed Parks at the time of the incident,

(B. Moore Aff., Doc. 68-3, ¶ 3), and held a workers’ compensation insurance policy covering its

Texas employees. (C. Reichardt Aff., Doc. 68-4, ¶ 2; Doc. 68-4, 31)

       Parks filed no response to the Motion, which renders Axis’s summary judgment evidence
      Case 1:19-cv-00222 Document 70 Filed on 01/21/21 in TXSD Page 4 of 4



uncontroverted. As a result, Axis has demonstrated that as a matter of law, Section 408.001 of

the TWCA applies and bars Parks’s cause of action for negligence and his alternative claim for

premises liability.

IV.    Conclusion

       For these reasons, it is:

       ORDERED that Defendants Axis Renewable Group, Inc. and Campo Lujano Axis Grupo,

Inc.’s Motion for Summary Judgment Under the Exclusive Remedy Doctrine (Doc. 68) is

GRANTED; and

       ORDERED that Plaintiff Joshua Parks’s causes of action against Defendants Axis

Renewable Group, Inc. and Campo Lujano Axis Grupo, Inc. are DISMISSED WITH

PREJUDICE.

       Signed on January 21, 2021.



                                                ____________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge
